     4:20-cv-03048-CRZ Doc # 20 Filed: 06/11/20 Page 1 of 2 - Page ID # 174



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

IVICO ACOSTA, JR., CRISTIAN CRUZ
CONTRERAS, ABIGAIL DE LEON,
YESSICA   DE    LEON,    JOAQUIN                            4:20CV3048
GAONA,    YASMIN     HERNANDEZ,
MILDRED    MARTINEZ     CABRERA,
JESUS MEDINA, GUADALUPE YANEZ,                                   ORDER
BLANCA     ZAPATA,      ARMANDO
ZAPATA, KARINA ZAPATA, and
ARMANDO ZAPATA, JR.,

                     Plaintiffs,

      vs.

MONSANTO COMPANY, and GULF
CITRUS HARVESTING AND HAULING,
INC.,

                     Defendants.



      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss affirmative
defenses has now been filed. Unless all parties consent to final disposition by a
magistrate judge, the undersigned cannot enter a ruling on the motion. If the
parties do not so consent, the case will be reassigned to a district judge.

      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before July 1, 2020, they shall
             complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE            JUDGE”   located   on   the    court’s   website   at
4:20-cv-03048-CRZ Doc # 20 Filed: 06/11/20 Page 2 of 2 - Page ID # 175



       http://www.ned.uscourts.gov/forms/. After all parties have signed this
       form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
       electronically file this form or submit it to chambers.


 2)    In the absence of timely submitting the fully executed consent form
       in accordance with paragraph (1) of this order, the case will be
       reassigned to a district judge.

 Dated this 11th day of June, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
